Order                                                                Michigan Supreme Court
                                                                           Lansing, Michigan

  October 27, 2020                                                        Bridget M. McCormack,
                                                                                        Chief Justice

  159239-40                                                                    David F. Viviano,
                                                                               Chief Justice Pro Tem

                                                                             Stephen J. Markman
                                                                                  Brian K. Zahra
                                                                            Richard H. Bernstein
  HAZIM GULLA, IKHALAS GULLA, HEATHER                                       Elizabeth T. Clement
  GULLA, HOLLY GULLA, HEIDI GULLA,                                          Megan K. Cavanagh,
  DARRELL DAVIS, BARBARA DAVIS, ELISA                                                        Justices
  KLINE, MASON KLINE, ELIZABETH
  EBERHARDT, JIMMY JAMES, LAROSA E.
  PATRICK, HELEN CHAPMAN, DAMARIUS
  CHAPMAN, SADE CHAPMAN, DIONTE
  CHAPMAN, TAJUANA CHAPMAN,
  TASHIANA CHAPMAN, KYEIRA HOWELL,
  LASHONDA JONES, DOROTHY CHAPMAN,
  Individually and as Conservator of the ESTATE OF
  LULA PEARL ATKINS-NELSON, SHAMIYA
  CHAPMAN, DUQUAN CHAPMAN, HARRY
  CHAPMAN, MICHAEL LYMON, DEBORAH
  CHAPMAN-MARSHALL, FREDERICK
  MARSHALL, ESSIE CHAPMAN, INEZ MARIE
  WALKER, RONNIE L. WALKER, SHAWANA
  M. WALKER, STEVEN W. REDMOND,
  JEROME CHAPMAN, JEANETTE CHAPMAN,
  MAURICE CHAPMAN, MAY J. CHAPMAN,
  JOHN W. CHAPMAN, BOBBIE RODGERS,
  HENRY C. BIGGS, RENITA M. COLEMAN,
  MELEISA A. BETTS, ANGELA PRICE,
  D’ANNA N. PRICE, AA’NIYAH EVANS,
  ARTAYAH PRICE, BOBBY DEAN GRACE,
  TERRY GRAVELLE, MARILYN DONEY-
  GRAVELLE, ANGELINA DONEY, ANNE M.
  HICKS, JOSHUA HICKS, LAQUANTUS
  CARDWELL, RAVEN NEAL, ROMERO
  CARDWELL, SIRQRON CARDWELL,
  KATHLEEN CLIFTON, CARLTON BUTLER,
  DANIEL CLIFTON, DEBBIE MITCHELL-
  BUTLER, MAGNOLIA YOUNGER,
  RYAN YOUNGER, GOWON YOUNGER,
  TIESHA TAYLOR, DAMARRION E. TAYLOR,
  MARIAH A. TAYLOR, KANIYA TAYLOR,
  and PAULA BROWN,
                Plaintiffs-Appellees,
  v                                                  SC: 159239
                                                     COA: 340017
                                                     Court of Claims: 16-000298-MZ
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and DEPARTMENT OF HEALTH
  AND HUMAN SERVICES,
            Defendants-Appellees,
  and
                                                                         2


EDWARD KURTZ, DARNELL EARLEY,
and JERRY AMBROSE,
           Defendants-Appellants,
and
DAN WYANT,
           Defendant.
_________________________________________/

LAWRENCE WASHINGTON, JR., Individually
and as Next Friend of TAYLOR WASHINGTON,
Minor, MORGAN WASHINGTON, Minor,
CHLOE WASHINGTON, Minor, MADISON
WASHINGTON, Minor, and LAWRENCE
WASHINGTON, Minor, AARON SWINGER,
ANGELA WAY, and CONNIE McNEAL,
             Plaintiffs-Appellees,
v                                            SC: 159240
                                             COA: 340275
                                             Court of Claims: 16-000300-MM
GOVERNOR, STATE OF MICHIGAN,
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
          Defendants-Appellees,
and
DARNELL EARLEY, GERALD AMBROSE,
and MIKE BROWN,
           Defendants-Appellants,
and
ED KURTZ,
           Defendant.
_________________________________________/
                                                                                                               3


       By order of July 2, 2019, the application for leave to appeal the January 24, 2019
judgment of the Court of Appeals was held in abeyance for Mays v Governor (Docket
Nos. 157335-7, 157340-2). On order of the Court, the cases having been decided on July
29, 2020, ___ Mich ___ (2020), the application is again considered, and it is DENIED,
because we are not persuaded that the questions presented should be reviewed by this
Court.

        CLEMENT, J., not participating due to her prior involvement as chief legal counsel
for the Governor.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 27, 2020
       a1019
                                                                             Clerk